Name: Council Directive 98/55/EC of 17 July 1998 amending Directive 93/75/EEC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods
 Type: Directive
 Subject Matter: deterioration of the environment;  maritime and inland waterway transport;  transport policy;  environmental policy;  organisation of transport
 Date Published: 1998-08-01

 Avis juridique important|31998L0055Council Directive 98/55/EC of 17 July 1998 amending Directive 93/75/EEC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods Official Journal L 215 , 01/08/1998 P. 0065 - 0070COUNCIL DIRECTIVE 98/55/EC of 17 July 1998 amending Directive 93/75/EEC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goodsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and, in particular, Article 84(2) thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Acting in accordance with the procedure laid down in Article 189(c) of the Treaty (3),Whereas Directive 93/75/EEC (4) does not explicitly mention provisions applicable to the carriage by sea of the radioactive materials referred to in Resolution A.748(18) of the International Maritime Organisation (IMO) concerning the Code for the safe carriage of irradiated nuclear fuel, plutonium and high-level radioactive wastes in flasks on board ships (INF Code);Whereas there is a need to enhance safety at sea and to prevent pollution of the sea in connection with the transport of irradiated nuclear fuel, plutonium and high-level radioactive waste;Whereas it is essential, for reasons of clarity, that the INF Code is included in the list of international Conventions, Codes and Resolutions referred to in Article 2 of the Directive; whereas that clarification will enable the competent authorities to obtain the relevant information as to the nature of radioactive materials carried and their location on board ships and thus help prevent and minimize the risk of accidents involving ships transporting such materials;Whereas the notification of the INF Class of the ship, which refers to the total radioactive quantity which may be carried on board, will provide more detailed information to the relevant competent authorities, and thus contribute to improving their response in case of an accident or incident at sea involving radioactive materials;Whereas it should be possible to amend Annexes I and II to Directive 93/75/EEC, through a simplified procedure, in line with developments in international law and, in particular, with amendments to international conventions, codes and resolutions not referred to in Article 2 of the Directive which have entered into force since the Directive was adopted; whereas, however, these amendments should neither broaden the scope of this Directive, nor alter the reporting requirements as described in the Directive, and in particular should not lead to extending the reporting requirements of the Directive to transiting ships; whereas the procedure provided for in Article 12 of the Directive appears to be the most appropriate way of introducing such amendments; whereas Article 11 should be supplemented to that effect;Whereas the contents of Annexes I and II to Directive 93/75/EEC should be amended to take account of the amendments to international conventions, codes and resolutions not referred to in Article 2 thereof which have entered into force since the Directive was adopted,HAS ADOPTED THIS DIRECTIVE:Article 1 Directive 93/75/EEC is hereby amended as follows:1. in Article 2:- the following shall be inserted in paragraph (c), after the words 'IMDG Code`:'including radioactive materials as referred to in the INF Code,`- the following paragraph shall be inserted:'(i) "INF Code" means the IMO code for the safe carriage of irradiated nuclear fuel, plutonium and high-level radioactive wastes in flasks on board ships, as it is in force on 1 January 1998;`,- paragraphs (i), (j) and (k) shall become paragraphs (j), (k) and (l) respectively;2. in Article 11:- in the first indent, '(e), (f), (g), (h) and (i)` shall be replaced by '(e), (f), (g), (h), (i) and (j)`,- the following indent shall be added:'- amend the Annexes to this Directive in line with the relevant subsequent amendments to international conventions, codes and resolutions on safety at sea and the protection of the marine environment which have entered into force, without broadening its scope.`;3. Annexes I and II shall be replaced by the Annex to this Directive.Article 2 1. Member States shall adopt the laws, regulations and administrative provisions necessary to comply with this Directive no later than 31 December 1998. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.2. Member States shall communicate to the Commission the texts of the basic provisions of national law which they adopt in the field governed by this Directive.Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 17 July 1998.For the CouncilThe PresidentW. RUTTENSTORFER(1) OJ C 334, 8. 11. 1996, p. 11,and OJ C 264, 30. 8. 1997, p. 4.(2) OJ C 133, 28. 4. 1997, p. 7.(3) Opinion of the European Parliament delivered on 24 April 1997 (OJ C 150, 19. 5. 1997, p. 31), Council Common Position of 11 December 1997 (OJ C 23, 23. 1. 1998, p. 6). Decision of the European Parliament of 11 March 1998 (OJ C 104, 6. 4. 1998).(4) OJ L 247, 5. 10. 1993, p. 19. Directive as last amended by Commission Directive 97/34/EC (OJ L 158, 17. 6. 1997, p. 40).ANNEX 'ANNEX IInformation on vessels carrying dangerous or polluting goods(Article 5)1. Name and call sign of the vessel and, where appropriate, its IMO identification number2. Nationality of the vessel3. Length and draught of the vessel4. Port of destination5. Estimated time of arrival at the port of destination or pilot station, as required by competent authority6. Estimated time of departure7. Intended route8. The correct technical names of the dangerous or polluting goods, the United Nations (UN) numbers where they exist, the IMO hazard classes in accordance with the IMDG, IBC and IGC Codes and, where appropriate, the class of the vessel as defined by the INF Code, the quantities of such goods and their location on board and, if in portable tanks or freight containers, their identification marks9. Confirmation that a list or manifest or appropriate loading plan giving details of the dangerous or polluting goods carried and of their location of the vessel is on board10. Number of crew on boardANNEX IICHECK LIST FOR VESSELS (Article 6(3), Article 8 and Annex III) >START OF GRAPHIC>A. Vessel identificationName of vessel:Owner:Year built:Flag:Gross tonnage:Port of registry:Length overall:Distinctive letters or numbers (Call sign):IMO identification number, where appropriate:Classification society:Sea areas in which the ship is certified to operate:Class notation:Hull:Machinery:Propulsion machinery:Output:Agent:Draught:Forward:Amidships:Aft:Volume/mass of dangerous or polluting cargo:B. Safety installations aboardIn good working orderYesNoDeficiencies1. Construction and technical equipmentMain and auxiliary engines Main steering gear Auxiliary steering gear Anchor gear Fixed fire-extinguishing system Inert gas system (if applicable) In good working orderYesNoDeficiencies2. Navigational equipmentManoeuvring characteristics available First radar installation Second radar installation Gyro compass Standard magnetic compass Radio direction-finding apparatus Echo-sounding device Other electronic position-fixing aids Equipment for measuring speed and distance (log) - Speed through the water - Speed over ground 3. Radio equipmentRadiotelegraphy equipment Radiotelephony equipment GMDSS radio equipment Radio equipment for life-saving appliances C. DocumentsCertificates/documents valid on boardYesNoRemarksInternational Tonnage Certificate (1969) Passenger Ship Safety Certificate Cargo Ship Safety Certificate Cargo Ship Safety Construction Certificate Cargo Ship Safety Equipment Certificate Cargo Ship Safety Radio Certificate Cargo Ship Safety Radiotelegraphy Certificate (1) Cargo Ship Safety Radiotelephony Certificate (1) Exemption Certificate (SOLAS) International Load Line Certificate International Load Line Exemption Certificate Class Certificate Certificate of insurance or other financial security in respect of civil liability for oil pollution damage Document of compliance with the special requirements for ships carrying dangerous goods (SOLAS) (1) These certificates are relevant only for ships constructed before 1 February 1995.>END OF GRAPHIC>`